      Michelle C. Yau (admitted Pro Hac Vice)                   Todd Jackson (Cal. Bar No. 202598)
 1
      Mary J. Bortscheller (admitted Pro Hac Vice)              Nina Wasow (Cal. Bar No. 242047)
 2    Daniel R. Sutter (admitted Pro Hac Vice)                  FEINBERG, JACKSON, WORTHMAN
      COHEN MILSTEIN SELLERS & TOLL PLLC                        & WASOW, LLP
 3    1100 New York Ave. NW ● Fifth Floor                       2030 Addison Street ● Suite 500
      Washington, DC 20005                                      Berkeley, CA 94704
 4    Telephone: (202) 408-4600                                 Telephone: (510) 269-7998
      Fax: (202) 408-4699                                       Fax: (510) 269-7994
 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                               OAKLAND DIVISION
10
     Charles Baird et al.,                                 Case No: 4:17-cv-01892-HSG
11
                     Plaintiffs,                           ORDER GRANTING PLAINTIFFS’
12                                                         UNOPPOSED MOTION TO FILE A
            v.                                             CONSOLIDATED RESPONSE TO
13                                                         DEFENDANTS’ MOTIONS TO DISMISS
     BlackRock Institutional Trust Company,
14   N.A., et al.,
15                   Defendants.
16

17
            The Court has considered Plaintiffs’ Unopposed Motion to File a Consolidated Response to
18
     Defendants’ Motions to Dismiss.
19
            IT IS SO ORDERED that Plaintiffs are granted leave to file a consolidated Response to the
20
     motions to dismiss filed by Mercer (ECF No. 178) and BlackRock (ECF No. 181), not to exceed 45
21
     pages. The page limitations for the replies of Mercer and BlackRock under the Local Rules remain
22
     unchanged.
23

24
     Dated: November 14, 2018                                  ____________________________
25                                                             Judge Haywood S. Gilliam, Jr.
                                                               U.S. District Court for the Northern District of
26                                                             California
27

28

             Case No: 4:17-cv-01892-HSG: Order Granting Plaintiffs’ Motion to File Consolidated Response Brief
                                                        Page 1
